18-808-cv
Schroeder v. U.S. Postal Serv.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 28th day of May, two thousand nineteen.

PRESENT:             JOHN M. WALKER, JR.,
                     JOSÉ A. CABRANES,
                     PETER W. HALL,
                                  Circuit Judges.


BARBARA E. SCHROEDER,

                                 Plaintiff-Appellant,                   18-808-cv

                                 v.

UNITED STATES POSTAL SERVICE, UNITED STATES
OF AMERICA,

                                 Defendants-Appellees.


FOR PLAINTIFF-APPELLANT:                                     Barbara E. Schroeder, pro se, Ogdensburg,
                                                             NY.

FOR DEFENDANTS-APPELLEES:                                    Karen Folster Lesperance, Assistant
                                                             United States Attorney, for Grant C.
                                                             Jaquith, United States Attorney, Northern
                                                             District of New York, Albany, NY.

      Appeal from the January 24, 2018 judgment of the United States District Court for the
Northern District of New York (David N. Hurd, Judge).

                                                         1
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant Barbara E. Schroeder (“Schroeder”) appeals the judgment of the District
Court granting the motion of defendant-appellees United States Postal Service and United States of
America (jointly, “defendants”) for judgment on partial findings pursuant to Federal Rule of Civil
Procedure 52(c) and dismissing Schroeder’s complaint. Schroeder sued defendants for personal
injury under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671–2680, in connection
with her fall in a post office. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

        When reviewing a District Court’s grant of judgment on partial findings under Rule 52(c), we
review findings of fact for clear error and conclusions of law de novo. See MacDraw, Inc. v. CIT Grp.
Equip. Fin., Inc., 157 F.3d 956, 960 (2d Cir. 1998) (per curiam).

         Because the underlying incident occurred in New York, the District Court correctly applied
New York law to plaintiff’s claim under the FTCA. See Liranzo v. United States, 690 F.3d 78, 86 (2d
Cir. 2012). To succeed on a slip-and-fall negligence claim under New York law, a plaintiff must
demonstrate the existence of a dangerous or defective condition and must show either that the
defendant “created a dangerous condition” or that the defendant “had actual or constructive
knowledge of the condition.” Lemonda v. Sutton, 702 N.Y.S.2d 275, 276 (1st Dep’t 2000). A plaintiff
must also show that the defendant’s negligence caused her injury. See Montemarano v. Sodexo, Inc., 995
N.Y.S.2d 207, 208 (2d Dep’t 2014). “A plaintiff’s inability to identify the cause of his or her fall is
fatal to a claim of negligence in a slip-and-fall case.” Id.

        The District Court entered findings of fact on the record, concluding that Schroeder failed
to prove that: (1) there was any defect or dangerous condition; (2) defendants had any notice of a
defect or dangerous condition; or (3) Schroeder’s injuries were caused by any negligent or wrongful
acts or omissions by defendants. After reviewing the full record, we conclude that these factual
findings are not clearly erroneous. We further conclude that the District Court correctly determined
that these findings support granting the motion for judgment to defendants.

                                          CONCLUSION

        We have reviewed all of the arguments raised by Schroeder on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the January 24, 2018 judgment of the
District Court.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk of Court


                                                   2